Citation Nr: 1819246	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a left scapular strain from October 1, 2006, to May 24, 2012, in excess of 10 percent from May 25, 2012, to May 22, 2016, and in excess of 20 percent since May 23, 2016.  

2.  Entitlement to an initial disability rating in excess of 30 percent for benign paroxysmal positional vertigo (BPPV).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Baltimore, Maryland.  

This case has a long and complicated procedural history which includes the Board remanding these claims in March 2012 and February 2014 for additional development.  In November 2014, the Board denied increased rating claims for these disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which accepted an August 2015 Joint Motion for Partial Remand (JMPR) vacating the November 2014 Board decision and remanding the claims.  In November 2015, the Board again denied the Veteran's claim for an increased rating for BPPV, but remanded the increased rating for a left scapular strain to the RO for additional development.  In a Memorandum Decision dated in June 2017, the Court vacated the Board's November 2015 decision denying the increased rating for BPPV and remanded this issue.  The Board again remanded the increased rating for a left a scapular strain in September 2017 and remanded the increased rating claim for BPPV in November 2017 for additional evidentiary and procedural development. 


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, from October 1, 2006, to May 24, 2012, her left scapular strain was characterized by pain on motion, but without malunion or nonunion of the scapula, or limitation of motion of the left arm to shoulder level; however, from May 25, 2012, to May 22, 2016, this disability was characterized by pain on motion, but without nonunion of the scapula, limitation of motion of the left arm to shoulder level, or ankylosis; and, since May 23, 2016, this disability was characterized by pain on motion, but without nonunion or dislocation of the scapula, limitation of motion to 25 degrees from the side, or ankylosis.  

2.  The Veteran's BPPV is characterized by episodes of dizziness, which includes nausea, and occasional staggering, and this disability is not manifested by frequent hospitalization or other exceptional factors.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but not higher, for a left scapular strain from October 1, 2006, to May 24, 2012, have been met; however, a disability rating in excess of 10 percent from May 25, 2012, to May 22, 2016, and in excess of 20 percent since May 23, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5203 (2017).

2.  The criteria for an initial disability rating in excess of 30 percent for BPPV have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4 .14, 4.88, DC 6204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations in September 2006, September 2007, May 2012, April 2014, December 2015, and September 2017 for her left scapular strain disability.  She also underwent VA examinations for her BPPV disability in August 2006, May 2012, and April 2014, and VA examiners provided addendum VA medical opinions in August 2014 and December 2017.  While the Board's September 2017 remand mentioned that the previous VA examinations for the left scapular strain were inadequate, and the Veteran's representative contended in a February 2018 statement that the December 2017 VA addendum medical opinion was inadequate because it was performed by a medical doctor with training in family medicine, the Board, in reviewing the examination reports more closely, determines that these examination reports and medical opinions, when read as a whole, contain clear explanations in support of the VA examiners' opinions and findings following a thorough review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by a veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error.)  These VA examinations and medical opinions are adequate to decide the Veteran's claims.  

In September 2017, the Board remanded the claim for an increased disability rating for a left scapular strain to schedule the Veteran for a VA examination and to issue a supplemental statement of the case (SSOC) if any benefit was denied by the AOJ.  Similarly, the Board remanded the claim for an increased disability rating for BPPV in November 2017 to ascertain an addendum VA medical opinion and to issue an SSOC if any benefit was denied by the AOJ.  There was substantial compliance with the Board's September 2017 and November 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 


Increased Ratings, Generally

The Veteran contends that the disability ratings for her service-connected left scapular strain and BPPV should be rated higher than the currently-assigned ratings.   

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially assigned disability ratings for the disabilities on appeal; thus, the appeal period stems from October 1, 2006.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Scapular Strain

The Veteran seeks an increased initial rating for her left scapular strain.  This disability has been rated as noncompensable from October 1, 2006, to May 24, 2012, as 10 percent disabling from May 25, 2012, to May 22, 2016, and as 20 percent disabling since May 23, 2016.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The Veteran's disability has been rated under 38 C.F.R. § 4.71a, DC 5299-5203 for impairment of the clavicle or scapula.  As the record shows that the Veteran is right-handed, the schedular criteria for the left apply to her minor or non-dominant joint.  DC 5203 provides a 10 percent rating for malunion of the clavicle or scapula, a 10 percent rating for nonunion without loose motion, a 20 percent rating for nonunion with loose motion, and a 20 percent rating for dislocation.  In the alternative, this DC instructs that impairment of the clavicle or scapula may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  See 38 C.F.R. § 4.31 (2017). 

Range of motion of the shoulder is rated under DC 5201, which provides a 20 percent rating for limitation of motion of the minor arm to shoulder level, 20 percent for limitation of motion midway between side and shoulder level, and a 30 percent rating for limitation of motion of the minor arm to 25 degrees from the side. 38 C.F.R. § 4.71a, DC 5201 (2017). 

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Initially, the Board finds that after affording the Veteran the benefit of the doubt, from October 1, 2006, to May 24, 2012, her left scapular strain was characterized by pain on motion, but without malunion or nonunion of the scapula, or limitation of motion of the left arm to shoulder level.  Thus, a disability rating of 10 percent, but not higher, is warranted during this appeal period.  Specifically, a September 2006 VA examination showed the Veteran's complaints of pain in the left scapular area, which occurred when she raised her arm.  The pain lasted five to 10 minutes and was relieved when she lowered her arm.  She reported that she had pain on motion, pain on motion with resistance, and pain on repeated movement of the left arm; however, she did not have any edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, or spasm.  An x-ray of the left shoulder showed no fracture.  The examiner diagnosed the Veteran with a left scapular strain.  

When the Veteran underwent a VA examination in September 2007, she reported chronic pain of the left shoulder, especially with use.  On range of motion testing, she had flexion of the left shoulder to 150 degrees, abduction to 110 degrees, internal rotation to 45 degrees, and external rotation to 60 degrees.  No additional limitation of motion was noted to result from repeated motion.  The left shoulder was also without edema, tenderness, guarding, redness, heat, or instability.  X-rays of the left shoulder were within normal limits, without evidence of bone or soft tissue abnormality.  

Likewise, the VA and private outpatient treatment notes do not reflect malunion of the scapula or limitation of motion of the arm, as would warrant a compensable initial rating during this period on appeal.  While a November 2006 private treatment record shows that the Veteran's abduction of the left shoulder was to 85 degrees, as noted in the August 2015 JMPR, the overall record indicates that the Veteran's symptoms did not amount to limited motion of the left arm at the shoulder level from October 1, 2006, to May 24, 2012.  Specifically, a December 2006 private magnetic resonance imaging (MRI) scan showed a normal left shoulder.  Private treatment records from March 2007 to July 2007 show that the Veteran was treated with physical therapy for the left shoulder disability; however, the evidence does not indicate that the Veteran's left arm was limited in motion to the shoulder level or less.  Thus, although one private medical professional noted that the left shoulder was limited in abduction to 85 degrees on one occasion, the overall disability picture does not indicate that the Veteran's left shoulder was limited in motion at the shoulder level from October 1, 2006, to May 24, 2012.  

Nonetheless, the Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria.  Specifically, the Board finds that the Veteran's left scapular strain disability exhibited painful motion, which was noted throughout this portion of the appeal, including during the September 2006 and September 2007 VA examination reports.  Thus, after affording the Veteran the benefit of the doubt, her left scapular strain disability warranted the minimum compensable rating of 10 percent for the joint under DC 5203 from October 1, 2006, to May 24, 2012.  See 38 C.F.R. § 4.59.  However, a rating in excess of 10 percent is not warranted during this appeal period because the range of motion testing conducted during the VA examinations considered the thresholds at which pain limited motion.  Even though there is evidence of pain and functional loss, the Veteran's left shoulder did not manifest as limited motion in the arm at the shoulder level or less from October 1, 2006, to May 24, 2012.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

The Board has also considered other criteria for shoulder injuries.  Evaluation of the Veteran's left scapular strain under other diagnostic criteria is not warranted, however, as she has not demonstrated ankylosis of the shoulder joint or impairment of the humerus, as would warrant a higher rating.  See 38 C.F.R. § 4.71a, DCs 5200-03.  

Next, the Board considers entitlement to a disability rating in excess of 10 percent from May 25, 2012, to May 22, 2016.  A May 2012 VA examination showed that the Veteran complained of a frozen shoulder and problems with lifting objects or weights.  She reported that she saw a physical therapist in 2006, but that she was not seeking treatment for this disability at the time of the examination.  Left shoulder flexion was to 100 degrees, and abduction was to 90 degrees.  After repetitive use testing, the Veteran demonstrated 180 degrees of flexion and 180 degrees of abduction.  The examiner noted no objective evidence of painful motion, and found no additional limitation of motion with repetitive motion.  The Veteran did, however, have weakened movement, incoordination, and pain on movement of the left shoulder.  Nevertheless, the Veteran was able to flex the left arm above the shoulder level, and nonunion of the scapula was not present.  While the examiner noted that the Veteran's left shoulder disability was characterized as a frozen shoulder secondary to left shoulder capsulitis, the examiner specifically determined that the Veteran did not have ankylosis in the left shoulder.  

A June 2012 VA x-ray of the left shoulder showed a normal glenohumeral joint, but questionable mild malalignment of the acromioclavicular joint.  

An April 2014 VA examination showed the Veteran's complaints of left shoulder pain, but she indicated that her disability was stable.  She stated that her pain was worse in certain sleeping positions and during certain range of motion.  She stated that she was not experiencing flare-ups of this disability.  Initial range of motion testing showed left shoulder flexion to 155 degrees with pain and abduction to 150 degrees with pain.  Same results were noted after repetitive use testing.  The examiner noted that that the Veteran had less movement than normal and pain on movement after repetitive use testing.  The August 2015 JMPR indicates that these statements from the VA examiner are internally inconsistent; however, the Board determines that a reasonable reading of this VA examination report, as well as the examination report from May 2012, shows that the examiners were noting that the Veteran's left shoulder disability showed less movement than normal, i.e., less than 180 degrees of flexion and abduction.  Thus, these examination reports are not internally inconsistent and are adequate to rate the Veteran's disability.  Furthermore, muscle strength testing was normal during the April 2014 VA examination, and the Veteran did not have pain to palpation or guarding in the shoulder.  The examiner determined that the Veteran did not have ankylosis in her left shoulder.  While the lift-off subscapularis test was positive, the Hawkins' impingement test, empty-can test, and external rotation and infraspinatus strength tests were negative.  The Veteran did not exhibit any mechanical symptoms, including clicking or catching.   

A December 2015 VA examination report showed that the Veteran complained of pain and an inability to lift more than 10 or 15 lbs. with the left hand.  She stated that she had difficulty with grooming and dressing herself.  The examiner noted that the initial range of motion of the left shoulder showed flexion to 110 degrees, abduction to 120 degrees, external rotation to 90 degrees, and internal rotation to 50 degrees.  The examiner noted that pain was present during flexion and internal rotation.  There was no evidence with weight bearing, but there was evidence of localized tenderness or pain on palpation and crepitus.  After repetitive use testing, the Veteran's range of motion results were identical to the initial range of motion results.  Muscle strength testing showed normal forward flexion but active movement against some resistance in abduction.  The examiner noted that the Veteran did not have muscle atrophy or ankylosis in the left shoulder.  While the Hawkins' impingement test was positive, the lift-off subscapularis, external rotation or infraspinatus strength, and the empty-can tests were negative.  The examiner noted that the Veteran's left shoulder disability caused her to have mild difficulty with grooming and dressing.  

The Board finds that from May 25, 2012, to May 22, 2016, this disability was characterized by pain on motion, but without nonunion of the scapula, limitation of motion of the left arm to shoulder level, or ankylosis.  While the Board carefully considered the limitation of motion on abduction to 90 degrees during the May 2012 VA examination, the Veteran during that same test demonstrated abduction of 180 degrees after repetition.  Additionally, the April 2014 and December 2015 VA examination reports do not show the presence of ankylosis, or dislocation or nonunion of the scapula or clavicle with loose movement.  Likewise, the VA outpatient treatment records do not reflect additional limitation of motion of the shoulder, malunion of the scapula or limitation of motion of the arm, as would warrant a disability rating in excess of 10 percent.  

The Board has also considered other criteria for shoulder injuries.  Evaluation of the this disability under other diagnostic criteria is not warranted since the evidence does not show ankylosis of the shoulder joint or impairment of the humerus.  See 38 C.F.R. § 4.71a, DCs 5200-03.  Furthermore, the Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for this disability.  The range of motion testing conducted during the VA examinations considered the thresholds at which pain limited motion and considered the functional impairment and the presence of flare-ups.  Even though there is evidence of pain and functional loss, the Veteran's left shoulder did not manifest as limited motion midway between the side and shoulder level or less, or dislocation or nonunion of the scapula with loose movement.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture.  Overall, the preponderance of the evidence is against a disability rating in excess of 10 percent from May 25, 2012, to May 22, 2016.  

Finally, the Board finds that since May 23, 2016, the Veteran's left shoulder disability has not warranted a rating in excess of 20 percent.  Specifically, a September 2017 VA examination report showed that the Veteran complained of a frozen shoulder and an inability to lift or reach.  The examiner noted that the Veteran was taking Lyrica and Diclofenac medication and that she had fibromyalgia.  The Veteran stated that she did not have flare-ups that impacted the function of the shoulder or arm.  Initial range of motion testing showed left shoulder flexion to 95 degrees, abduction to 95 degrees, and external and internal rotation to 90 degrees.  The same results were shown after three repetitions.  The examiner noted that there was localized tenderness or pain on palpation in the posterior shoulder due to strain.  The examiner determined that the Veteran had pain  that significantly limited functional ability with repeated use over a period of time, but she did not have any flare-ups of this disability.  Muscle strength testing showed active movement against some resistance in forward flexion and abduction, but no muscle atrophy or ankylosis.  While the empty-can test was positive, the Hawkins' impingement test, lift-off subscapularis, and external rotation and infraspinatus strength tests were negative.  The examiner noted that no clavicle, scapula, or acromioclavicular joint or sternoclavicular joint disorders were suspected.  The examiner determined that this disability did not impact the Veteran's ability to work.  The examiner determined that there was no evidence of pain on non-weight bearing, passive range of motion results were the same as active range of motion results, and the presence of pain was the same for passive and active range of motion testing.  

Given this evidence, the Board finds that since May 23, 2016, this disability was characterized by pain on motion and limited motion, but without nonunion or dislocation of the scapula, limitation of motion to 25 degrees from the side, or ankylosis.  In particular, the September 2017 VA examination showed that although the Veteran's left arm was limited in motion to 95 degrees in flexion and abduction, the evidence did not show that it was limited to 25 degrees from the side or more.  Overall, the medical and lay evidence does not show that a higher disability rating is warranted since May 23, 2016.  Furthermore, the Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for this disability.  The range of motion testing conducted during the VA examination considered the thresholds at which pain limited motion and considered the functional impairment and the presence of flare-ups.  In fact, the record indicates that in a November 2017 rating decision, the AOJ increased the disability rating to 20 percent disabling for this disability after considering the 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria.  Thus, a further increase in rating under these provisions is not approximated in the Veteran's disability picture since May 23, 2016.  

In sum, after affording the Veteran the benefit of the doubt, her left scapular strain disability approximated a disability rating of 10 percent, but not higher, from October 1, 2006, to May 24, 2012.  However, the preponderance of the evidence is against a disability rating in excess of 10 percent from May 25, 2012, to May 22, 2016, and in excess of 20 percent since May 23, 2016.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, DC 5299-5203.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied for these periods of appeal.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

BPPV

The Veteran is seeking an initial evaluation in excess of 30 percent for BPPV.  This disability is rated as 30 percent disabling under DC 6204, for peripheral vestibular disorders, for the entire period on appeal.  A 30 percent evaluation represents the maximum schedular evaluation under this DC.  38 C.F.R. § 4.87, DC 6204.  Review of the schedular criteria, as well as the medical evidence, including a December 2017 VA addendum medical opinion, does not indicate a more suitable DC for evaluation of the Veteran's disability, despite her reports of additional symptomology of forgetfulness and headaches in May 2009 and January 2013, because medical evidence of record has not attributed such symptomatology to the Veteran's disability.  The Veteran has not suggested a more suitable DC.  As such, the Board finds a schedular disability rating in excess of 30 percent is not warranted for the Veteran's disability.  

The Board notes that the August 2015 JMPR found no fault with the Board's November 2014 schedular analysis pertaining to this issue.  Instead, the parties indicated that the Board's extra-schedular analysis was incomplete.  If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2017).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under this section is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See id.; see also 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected vertigo are more than adequate in this case.  The schedular rating criteria consider very specific symptomatology for this disability, which consists only of the severity of dizziness and nausea.  No other factor is contemplated.  Here, the Veteran has not described symptomatology that would make her vertigo unique or unusual with respect to dizziness or nausea.  Rather, symptomatology to the point of staggering is specifically-contemplated by the rating schedule.  

While the Veteran reported other symptoms, such as forgetfulness and headaches, these complaints are not attributed directly to her service-connected vertigo, and these reports have not been identified by medical providers as symptoms of the disability itself.  Specifically, a May 2009 private report noted that the Veteran underwent a neurology evaluation in April 2005 for problems with vertigo, lightheadedness, forgetfulness, and headaches, brought upon by laughter.  Importantly, vertigo is listed as one disorder for which the examination was ordered, among others, and it is not indicated that lightheadedness, forgetfulness, or headaches are symptoms of vertigo, or that they are caused by to this disability.  Additionally, as noted in the Court's June 2017 Memorandum Decision, the May 2009 private medical professional noted that the Veteran "probably has vestibular migraine tendency" and "may have developed a psychophysiological vertigo syndrome," which was often accompanied by migraines.  

An April 2014 VA addendum medical opinion specifically noted that symptoms such as memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, decreased mobility, decreased annual dexterity, problems with lifting or carrying, difficulty reaching, speech difficulty, hearing difficulty, vision difficulty, lack of stamina, weakness, fatigue, decreased strength, incontinence, pain, and disfigurement were not functional impacts of the Veteran's vertigo.  Instead, the examiner noted that the only functional impact associated directly with her disability was dizziness, imbalance, and a staggering gait, each of which is contemplated by her current 30 percent rating.  

Following the Court's June 2017 Memorandum Decision finding that the Board failed to consider potentially favorable evidence in its November 2015 decision, the Board remanded the claim for an addendum VA medical opinion.  In a December 2017 VA medical opinion, an examiner determined that it not likely that the Veteran's symptoms of forgetfulness and headaches, which were noted in previous VA and private treatment records, were attributable to her service-connected BPPV.  The examiner explained that these symptoms are not at all related to BPPV as indicated in medical literature.  After citing to the appropriate medical literature and the Veteran's pertinent treatment records, the examiner determined that headaches may occasionally coexist in the same person, but headaches and BPPV are not related entities.  Similarly, the examiner concluded that possible vestibular migraines may coexist with BPPV in the same person, but these types of migraines are not a part of BPPV.  The examiner explained that a vestibular migraine is simply a migraine that is sometimes associated with dizziness.  However, this examiner determined that it is at least as likely as not (i.e., a 50 percent probability or more), that the Veteran's nausea symptoms are attributable to her service-connected BPPV, but only during an episode of BPPV.  The examiner explained that nausea and vertigo are closely associated and are experienced by most people during episodes.  This examiner determined that there was no other diagnosis, apart from BPPV, that would be better suited for the Veteran's symptoms.  

Given this evidence, the Board finds that the Veteran's BPPV is characterized by episodes of dizziness, which includes nausea, and occasional staggering, and this disability is not manifested by frequent hospitalization or other exceptional factors during the appeal.  Specifically, the medical evidence, including the December 2017 VA addendum medical opinion, shows that the Veteran's symptoms of forgetfulness and headaches, including migraines, were not associated with her BPPV disability.  Additionally, while this examiner determined that her symptoms of nausea were caused by her BPPV, the evidence shows that nausea is contemplated by the her dizziness symptoms.  See http://www.medguidance.com/thread/Dizziness-and-Nausea.html; see also https://www.webmd.com/brain/tc/dizziness-lightheadedness-and-vertigo-topic-overview#1 (noting that severe vertigo includes nausea and dizziness).  

Moreover, even if the schedular rating criteria did not adequately describe her symptoms, which the Board does not concede in this case, the Veteran has not been hospitalized in conjunction with the disability on appeal, and the evidence of record does not suggest that the Veteran's vertigo has resulted in marked interference with employment.  "Marked" is not defined in the VA regulations, but is defined as noticeable, Webster's II New College Dictionary, 670 (1995).  That being said, the percentage ratings in schedular rating criteria as far as can practicably be determined represent the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

The Veteran's BPPV and associated symptoms would be expected to cause some interference with employment, as a 30 percent rating would not be justified otherwise.  The Veteran has not asserted and the record does not show impairment of employment or absenteeism due solely to her BPPV that is suggestive of marked interference with employment.  It is unclear whether the Veteran is currently employed, but the fact remains that she has a number of service-connected and nonservice-connected disabilities which would be expected to strongly interfere with employment, as reflected by the fact that her service-connected disabilities amount to a combined rating of 80 percent.

Accordingly, the governing norms of an extraschedular rating are not shown to be present to the degree that the regulation requires (frequent periods of hospitalization and marked interference with employment).  The Veteran's attributed manifestations do not exceed the available rating criteria, and a special disability picture is not indicated.  The Board notes that the May 2009 private examiner specifically indicated that anxiety, disorientation, lack of concentration, memory loss, and depression are often symptoms associated with vestibular disturbance.  Therefore, even if the medical evidence clearly indicated that such symptoms were related to the Veteran's disability, which it does not, such would not be considered outside of the governing norms of this disability.  

Thus, the functional limitations imposed by the Veteran's disability are, again, specifically-contemplated by the criteria discussed above, including the effect of the Veteran's dizziness and nausea on her occupation and daily life, which is certainly present and which is demonstrated by her 30 percent evaluation.  However, in the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a preponderance of the evidence is against an initial disability rating in excess of 30 percent for BPPV, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49. 


ORDER

An initial disability rating of 10 percent, but not higher, for a left scapular strain from October 1, 2006, to May 24, 2012, is granted; however, a disability rating in excess of 10 percent from May 25, 2012, to May 22, 2016, and in excess of 20 percent since May 23, 2016, is denied.  

An initial disability rating in excess of 30 percent for BPPV is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


